Exhibit 10.11
MEDAVAIL HOLDINGS, INC.
2020 EQUITY INCENTIVE PLAN
1.Purposes of the Plan; Award Types.
(a)Purposes of the Plan. The purposes of this Plan are to attract and retain
personnel for positions with the Company Group, to provide additional incentive
to Employees, Directors, and Consultants, and to promote the success of the
Company’s business.
(b)Award Types. The Plan permits the grant of Incentive Stock Options to any ISO
Employee and the grant of Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, and Performance Awards to any Service
Provider.
2.Definitions. The following definitions are used in this Plan:
(a)“Administrator” means Administrator as defined in Section 4(a).
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards and the related issuance of Shares under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and,
only to the extent applicable with respect to an Award or Awards, the tax,
securities, exchange control, and other laws of any jurisdictions other than the
United States where Awards are, or will be, granted under the Plan. Reference to
a section of an Applicable Law or regulation related to that section shall
include such section or regulation, any valid regulation issued under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, or
Performance Awards.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms applicable to an Award granted under the Plan. The Award Agreement is
subject to the terms of the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company;
provided, that for this subsection, the acquisition of additional stock by any
one Person, who prior to such acquisition is considered to own more than 50% of
the total voting power of the stock of the Company will not be considered a
Change in Control. Further, if the stockholders of the Company immediately
before such change in ownership continue to retain immediately after the change
in ownership, in substantially the same proportions as their ownership of shares
of the Company’s voting stock



--------------------------------------------------------------------------------



immediately prior to the change in ownership, direct or indirect beneficial
ownership of 50% or more of the total voting power of the stock of the Company,
such event shall not be considered a Change in Control under this Section
2(f)(i). For this purpose, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company, as the
case may be, either directly or through one or more subsidiary corporations or
other business entities; or
(ii)A change in the effective control of the Company which occurs on the date a
majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the appointment or election. For this Section
2(f)(ii), if any Person is in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, that for this Section 2(f)(iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets:
(1)a transfer to an entity controlled by the Company’s stockholders immediately
after the transfer, or
(2)a transfer of assets by the Company to:
(A)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock,
(B)an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company,
(C)a Person, that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company, or
(D)an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in Section 2(f)(iii)(2)(A) to
Section 2(f)(iii)(2)(C).
For this definition, gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. For this definition,
persons will be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.
2

--------------------------------------------------------------------------------



(iv)A transaction will not be a Change in Control:
(1)unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A; or
(2)if its sole purpose is to (1) change the state of the Company’s
incorporation, or (2) create a holding company owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.
(g)“Code” means the U.S. Internal Revenue Code of 1986. Reference to a section
of the Code or regulation related to that section shall include such section or
regulation, any valid regulation issued under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board.
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means, prior to the Merger, MYOS Rens Technology, Inc., and on and
following the Effective Date, MedAvail Holdings, Inc., a Delaware corporation,
or any of its successors.
(k)“Company Group” means the Company, any Parent or Subsidiary, and any entity
that, from time to time and at the time of any determination, directly or
indirectly, is in control of, is controlled by or is under common control with
the Company.
(l)“Consultant” means any natural person engaged by a member of the Company
Group to render bona fide services to such entity, provided the services (i) are
not in connection with the offer or sale of securities in a capital raising
transaction, and (ii) do not directly promote or maintain a market for the
Company’s securities. A Consultant must be a person to whom the issuance of
Shares registered on Form S-8 under the Securities Act is permitted.
(m)“Director” means a member of the Board.
(n)“Employee” means any person, including Officers and Directors, employed by
the Company or any member of the Company Group. However, with respect to
Incentive Stock Options, an Employee must be employed by the Company or any
Parent or Subsidiary of the Company (such an Employee, an “ISO Employee”).
Notwithstanding, Options awarded to individuals not providing services to the
Company or a Subsidiary of the Company should be carefully structured to comply
with the payment timing rule of Code Section 409A. Neither service as a Director
nor payment of a director’s fee by the Company will constitute “employment” by
the Company.
(o)“Exchange Act” means the U.S. Securities Exchange Act of 1934.
3

--------------------------------------------------------------------------------



(p)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower Exercise Prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the Exercise Price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(q)“Exercise Price” means the price payable per share to exercise an Award.
(r)“Expiration Date” means the last possible day on which an Option or Stock
Appreciation Right may be exercised. Any exercise must be completed before
midnight U.S. Pacific Time between the Expiration Date and the following date;
provided, however, that any broker-assisted cashless exercise of an Option
granted hereunder must be completed by the close of market trading on the
Expiration Date.
(s)“Fair Market Value” means, as of any date, the value of a Share, determined
as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, the Fair Market Value will be the closing
sales price for a Share (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported by
such source as the Administrator determines to be reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date on the
last Trading Day such bids and asks were reported), as reported by such source
as the Administrator determines to be reliable; or
(iii)Absent an established market for the Common Stock, the Fair Market Value
will be determined in good faith by the Administrator.
Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend, holiday or other day other than a Trading Day, the
Fair Market Value will be the price as determined under subsections (s)(i) or
(s)(ii) above on the immediately preceding Trading Day, unless otherwise
determined by the Administrator. In addition, for purposes of determining the
fair market value of shares for any reason other than the determination of the
Exercise Price of Options or Stock Appreciation Rights, fair market value will
be determined by the Administrator in a manner compliant with Applicable Laws
and applied consistently for such purpose. Note that the determination of fair
market value for purposes of tax withholding may be made in the Administrator’s
sole discretion subject to Applicable Laws and is not required to be consistent
with the determination of Fair Market Value for other purposes.
(t)“Fiscal Year” means a fiscal year of the Company.
4

--------------------------------------------------------------------------------



(u)“Grant Date” means Grant Date as defined in Section 4(d).
(v)“Incentive Stock Option” means an Option that is intended to qualify and does
qualify as an incentive stock option within the meaning of Code Section 422.
(w)“Merger” means the merger of MYOS Rens Technology, Inc. with the Company
pursuant to the Agreement and Plan of Merger and Reorganization by and between
the Company and MYOS Rens Technology, Inc. dated June 30, 2020.
(x)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.
(z)“Option” means a stock option to acquire Shares granted under Section 5.
(aa)“Outside Director” means a Director who is not an Employee.
(bb)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).
(cc)“Participant” means the holder of an outstanding Award.
(dd)“Performance Awards” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be cash- or stock-denominated and may
be settled for cash, Shares or other securities or a combination of the
foregoing under Section 9.
(ee)“Performance Period” means Performance Period as defined in Section 9(a)
(ff)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(gg)“Plan” means this 2020 Equity Incentive Plan.
(hh)“Restricted Stock” means Shares issued under an Award granted under Section
7 or issued as a result of the early exercise of an Option.
(ii)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value, granted under Section 8. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.
(jj)“Securities Act” means U.S. Securities Act of 1933.
5

--------------------------------------------------------------------------------



(kk)“Service Provider” means an Employee, Director or Consultant.
(ll)“Share” means a share of Common Stock.
(mm)“Stock Appreciation Right” means an Award granted under Section 6.
(nn)“Subsidiary” means a “subsidiary corporation” as defined in Code
Section 424(f), in relation to the Company.
(oo)“Tax Withholdings” means tax, social insurance and social security liability
or premium obligations in connection with the Awards, including, without
limitation, (i) all federal, state, and local income, employment and any other
taxes (including the Participant’s U.S. Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Company or a member
of the Company Group, (ii) the Participant’s and, to the extent required by the
Company, the fringe benefit tax liability of the Company or a member of the
Company Group, if any, associated with the grant, vesting, or exercise of an
Award or sale of Shares issued under the Award, and (iii) any other taxes or
social insurance or social security liabilities or premium the responsibility
for which the Participant has, or has agreed to bear, with respect to such Award
or the Shares subject to an Award.
(pp)“Ten Percent Owner” means Ten Percent Owner as defined in Section 5(b)(i).
(qq)“Termination of Status Date” means Termination of Status Date as defined in
Section 4(c)(i).
(rr)“Trading Day” means a day on which the primary stock exchange or national
market system on which the Common Stock trades is open for trading.
(ss)“Transaction” means Transaction as defined in Section 13(a).
3.Shares Subject to the Plan.
(a)Allocation of Shares to Plan. The maximum aggregate number of Shares that may
be issued under the Plan is:
(i)3,520,000 Shares, plus
(ii)any additional Shares that become available for issuance under the Plan
under Sections 3(b) and 3(c).
The Shares may be authorized but unissued Common Stock or Common Stock issued
and then reacquired by the Company.
(b)Automatic Share Reserve Increase. Subject to the provisions of
Sections (12)(a) and 16, the number of Shares available for issuance under the
Plan will be
6

--------------------------------------------------------------------------------



increased on the first day of each Fiscal Year beginning with the 2021 Fiscal
Year, in an amount equal to the least of:
(i)5,000,000 Shares,
(ii)5% of the total number of shares of all classes of common stock of the
Company outstanding on the last day of the immediately preceding Fiscal Year,
and
(iii)a lesser number of Shares determined by the Administrator.
(c)Share Reserve Return.
(i)Options and Stock Appreciation Rights. If an Option or Stock Appreciation
Right expires or becomes unexercisable without having been exercised in full or
is surrendered under an Exchange Program, the unissued Shares subject to the
Option or Stock Appreciation Right will become available for future issuance
under the Plan.
(ii)Stock Appreciation Rights. Only Shares actually issued pursuant to a Stock
Appreciation Right (i.e., the net Shares issued) will cease to be available
under the Plan; all remaining Shares originally subject to the Stock
Appreciation Right will remain available for future issuance under the Plan.
(iii)Full-Value Awards. Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, or stock-settled Performance Awards that are reacquired
by the Company due to failure to vest or are forfeited to the Company will
become available for future issuance under the Plan.
(iv)Withheld Shares. Shares used to pay the Exercise Price of an Award or to
satisfy Tax Withholdings related to an Award will become available for future
issuance under the Plan.
(v)Cash-Settled Awards. If any portion of an Award under the Plan is paid to a
Participant in cash rather than Shares, that cash payment will not reduce the
number of Shares available for issuance under the Plan.
(d)Incentive Stock Options. The maximum number of Shares that may be issued upon
the exercise of Incentive Stock Options will equal 200% of the aggregate Share
number stated in Section 3(a) plus, to the extent allowable under Code Section
422, any Shares that become available for issuance under the Plan under Sections
3(b) and 3(c).
(e)Adjustment. The numbers provided in Sections 3(a), 3(b), and 3(d) will be
adjusted as a result of changes in capitalization and any other adjustments
under Section 12.
(f)Substitute Awards. If the Committee grants Awards in substitution for equity
compensation awards outstanding under a plan maintained by an entity acquired by
or becomes a part of any member of the Company group, the grant of those
substitute Awards will not decrease the number of Shares available for issuance
under the Plan.
7

--------------------------------------------------------------------------------



4.Administration of the Plan.
(a)Procedure.
(i)The Plan will be administered by the Board or a Committee (the
“Administrator”). Different Administrators may administer the Plan with respect
to different groups of Service Providers. The Board may retain the authority to
concurrently administer the Plan with a Committee and may revoke the delegation
of some or all authority previously delegated.
(ii)To the extent permitted by Applicable Laws, the Board or a Committee may
delegate to one or more officers the authority to grant Awards to Employees of
the Company or any of its Subsidiaries, provided that the delegation must comply
with any limitations on the authority required by Applicable Laws, including the
total number of Shares that may be subject to the Awards granted by such
officer(s). This delegation may be revoked at any time by the Board or
Committee.
(b)Powers of the Administrator. Subject to the terms of the Plan, any
limitations on delegations specified by the Board, and any requirements imposed
by Applicable Laws, the Administrator will have the authority, in its sole
discretion, to make any determinations and perform any actions deemed necessary
or advisable to administer the Plan including:
(i)to determine the Fair Market Value;
(ii)to approve forms of Award Agreements for use under the Plan (provided that
all forms of Award Agreement must be approved by the Board or the Committee of
Directors acting as the Administrator);
(iii)to select the Service Providers to whom Awards may be granted and grant
Awards to such Service Providers;
(iv)to determine the number of Shares to be covered by each Award granted;
(v)to determine the terms and conditions, consistent with the Plan, of any Award
granted. Such terms and conditions may include, but are not limited to, the
Exercise Price, the time(s) when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating to an Award;
(vi)to institute and determine the terms and conditions of an Exchange Program;
(vii)to interpret the Plan and make any decisions necessary to administer the
Plan;
(viii)to establish, amend and rescind rules relating to the Plan, including
rules relating to sub-plans established to satisfy laws of jurisdictions other
than the United States
8

--------------------------------------------------------------------------------



or to qualify Awards for special tax treatment under laws of jurisdictions other
than the United States;
(ix)to interpret, modify or amend each Award (subject to Section 17), including
extending the Expiration Date and the post-termination exercisability period of
such modified or amended Awards;
(x)to allow Participants to satisfy tax withholding obligations in any manner
permitted by Section 14;
(xi)to delegate ministerial duties to any of the Company’s employees;
(xii)to authorize any person to take any steps and execute, on behalf of the
Company, any documents required for an Award previously granted by the
Administrator to be effective;
(xiii)to temporarily suspend the exercisability of an Award if the Administrator
deems such suspension to be necessary or appropriate for administrative
purposes, provided that, unless prohibited by Applicable Laws, such suspension
shall be lifted in all cases not less than 10 Trading Days before the last date
that the Award may be exercised;
(xiv)to allow Participants to defer the receipt of the payment of cash or the
delivery of Shares otherwise due to any such Participants under an Award; and
(xv)to make any determinations necessary or appropriate under Section 12
(c)Termination of Status.
(i)Unless a Participant is on a leave of absence approved by the Company or a
member of the Company Group, as set forth in Section 10, or unless otherwise
expressly provided in an Award Agreement or required by Applicable Laws, the
Participant’s status as a Service Provider, for purposes of the Plan and any
Awards granted to him or her under the Plan, will end immediately before
midnight U.S. Pacific Time between (x) the date on which the Participant last
actively provides continuous services for a member of the Company Group and
(y) the immediately following date (such time of termination, (the “Termination
of Status Date”)). The Administrator has the sole discretion to determine the
date on which a Participant stops actively providing continuous services and
whether a Participant may still be considered to be actively providing
continuous services while on a leave of absence and the Administrator may
delegate this decision, other than with respect to Officers, to the Company’s
senior human resources officer.
(ii)This termination of status as a Service Provider will occur regardless of
the reason for such termination, even if the termination is later found to be
invalid, in breach of employment laws in the jurisdiction where the Participant
is providing services, or in violation of the terms of the Participant’s
employment or service agreement, if any such agreement exists.
9

--------------------------------------------------------------------------------



(iii)Unless otherwise expressly provided in an Award Agreement, determined by
the Administrator or required by Applicable Laws, a Participant’s right to vest
in any Award under the Plan will cease and a Participant’s right to exercise any
Award under the Plan after termination, if any, will begin as of the Termination
of Status Date and will not be extended by any notice period, whether arising
under contract, statute or common law, including any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is providing services.
(d)Grant Date. The grant date of an Award (“Grant Date”) will be the date that
the Administrator makes the determination granting such Award or may be a later
date if such later date is designated by the Administrator on the date of the
determination or under an automatic grant policy. Notice of the determination
will be provided to each Participant within a reasonable time after the Grant
Date.
(e)Waiver. The Administrator may waive any terms, conditions or restrictions.
(f)Fractional Shares. Except as otherwise provided by the Administrator, any
fractional Shares that result from the adjustment of Awards will be canceled.
Any fractional Shares that result from vesting percentages will be accumulated
and vested on the date that an accumulated full Share is vested.
(g)Electronic Delivery. The Company may deliver by e-mail or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company or another member of the Company
Group) all documents relating to the Plan or any Award and all other documents
that the Company is required to deliver to its security holders (including
prospectuses, annual reports and proxy statements).
(h)Choice of Law; Choice of Forum. The Plan, all Awards and all determinations
made and actions taken under the Plan, to the extent not otherwise governed by
the laws of the United States, will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that arises under this Plan, a Participant’s
acceptance of an Award is his or her consent to the jurisdiction of the State of
Delaware, and agreement that any such litigation will be conducted in Delaware
Court of Chancery, or the federal courts for the United States for the District
of Delaware, and no other courts, regardless of where a Participant’s services
are performed.
(i)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Stock Options.
(a)Stock Option Award Agreement. Each Option will be evidenced by an Award
Agreement that will specify the number of Shares subject to the Option, per
share Exercise Price, its Expiration Date, and such other terms and conditions
as the Administrator determines. Each Option will be designated in the Award
Agreement as either an Incentive Stock
10

--------------------------------------------------------------------------------



Option or a Nonstatutory Stock Option. An Option not designated as an Incentive
Stock Option is a Nonstatutory Stock Option.
(b)Exercise Price. The Exercise Price for the Shares to be issued upon exercise
of an Option will be determined by the Administrator and stated in the Award
Agreement, subject to the following:
(i)In the case of an Incentive Stock Option:
(1)granted to an ISO Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary (a “Ten Percent
Owner”), the Exercise Price for the Shares to be issued will be no less than
110% of the Fair Market Value per Share on the date of grant; and
(2)granted to any ISO Employee other than a Ten Percent Owner, the Exercise
Price for the Shares to be issued will be no less than 100% of the Fair Market
Value per Share on the date of grant.
(ii)In the case of a Nonstatutory Stock Option, the Exercise Price for the
Shares to be issued will be no less than 100% of the Fair Market Value per Share
on the date of grant.
(iii)Notwithstanding the foregoing, Options may be granted with an Exercise
Price of less than 100% of the Fair Market Value per Share on the date of grant
(i) pursuant to a transaction described in, and in a manner consistent with,
Section 424(a) of the Code or (ii) to a Service Provider that is not a U.S.
taxpayer.
(c)Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option. Unless the Administrator
determines otherwise, the consideration may consist of any one or more or
combination of the following, to the extent permitted by Applicable Laws:
(i)cash;
(ii)check or wire transfer;
(iii)promissory note, if and to the extent approved by the Company;
(iv)other Shares that have a fair market value on the date of surrender equal to
the aggregate Exercise Price of the Shares as to which such Option will be
exercised. To the extent not prohibited by the Administrator, this shall include
the ability to tender Shares to exercise the Option and then use the Shares
received on exercise to exercise the Option with respect to additional Shares;
(v)consideration received by the Company under a cashless exercise arrangement
(whether through a broker or otherwise) implemented by the Company for the
exercise of Options that has been approved by the Board or a Committee of
Directors, if and to the extent approved by the Company;
11

--------------------------------------------------------------------------------



(vi)consideration received by the Company under a net exercise program under
which Shares are withheld from otherwise deliverable Shares that has been
approved by the Board or a Committee of Directors, if and to the extent approved
by the Company; and
(vii)any other consideration or method of payment to issue Shares (provided that
other forms of considerations may only be approved by the Administrator).
(d)Term of Option. The term of each Option will be determined by the
Administrator and stated in the Award Agreement, provided that, in the case of
an Incentive Stock Option: (a) granted to a Ten Percent Owner, the Option may
not be exercisable after the expiration of 5 years from the date such Option is
granted, or such shorter term as may be provided in the Award Agreement; and
(b) granted to an ISO Employee other than a Ten Percent Owner, the Option may
not be exercisable after the expiration of 10 years from the date such Option is
granted term, or such shorter term as may be provided in the Award Agreement.
(e)Incentive Stock Option Limitations.
(i)To the extent that the aggregate fair market value of the shares with respect
to which incentive stock options under Code Section 422(b) are exercisable for
the first time by a Participant during any calendar year (under all plans and
agreements of the Company Group) exceeds $100,000, the incentive stock options
whose value exceeds $100,000 will be treated as nonstatutory stock options.
Incentive stock options will be considered in the order in which they were
granted. For this purpose, the fair market value of the shares subject to an
option will be determined as of the grant date of each option.
(ii)If an Option is designated in the Administrator action that granted it as an
Incentive Stock Option but the terms of the Option do not comply with Sections
5(b) and 5(d), then the Option will not qualify as an Incentive Stock Option.
(f)Exercise of Option. An Option is exercised when the Company receives: (i) a
notice of exercise (in such form as the Administrator may specify from time to
time) from the person entitled to exercise the Option and (ii) full payment for
the Shares with respect to which the Option is exercised (together with
applicable tax withholdings). Shares issued upon exercise of an Option will be
issued in the name of the Participant. Until the Shares are issued (as evidenced
by the entry on the books of the Company or of a duly authorized transfer agent
of the Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares subject to an Option, despite
the exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. An Option may not be exercised
for a fraction of a Share. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan (except as
provided in Section 3(c) and for purchase under the Option, by the number of
Shares as to which the Option is exercised.
(g)Expiration of Options. Subject to Section 5(d), an Option’s Expiration Date
will be set forth in the Award Agreement. An Option may expire before its
expiration date
12

--------------------------------------------------------------------------------



under the Plan (including pursuant to Sections 4(c), 12, 13, or 15(d) or under
the Award Agreement.
(h)Tolling of Expiration. If exercising an Option prior to its expiration is not
permitted because of Applicable Laws, other than the rules of any stock exchange
or quotation system on which the Common Stock is listed or quoted, the Option
will remain exercisable until 30 days after the first date on which exercise no
longer would be prevented by such provisions. If this would result in the Option
remaining exercisable past its Expiration Date, then unless earlier terminated
pursuant to Section 13, the Stock Appreciation Right will remain exercisable
only until the end of the later of (x) the first day on which its exercise would
not be prevented by Section 18(a) and (y) its Expiration Date.
6.Stock Appreciation Rights.
(a)Stock Appreciation Right Award Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the number of Shares
subject to the Stock Appreciation Right, its per share Exercise Price, its
Expiration Date, and such other terms and conditions as the Administrator
determines.
(b)Exercise Price. The Exercise Price of a Stock Appreciation Right will be
determined by the Administrator, provided that in the case of a Stock
Appreciation Right granted to a U.S. taxpayer, the Exercise Price will be no
less than 100% of the Fair Market Value of a Share on the date of grant.
(c)Payment of Stock Appreciation Right Amount. Payment upon Stock Appreciation
Right exercise may be made in cash, in Shares (which, on the date of exercise,
have an aggregate Fair Market Value equal to the amount of payment to be made
under the Award), or any combination of cash and Shares, with the determination
of form of payment made by the Administrator. When a Participant exercises a
Stock Appreciation Right, he or she will be entitled to receive a payment from
the Company equal to:
(i)the excess, if any, between the fair market value on the date of exercise
over the Exercise Price multiplied by
(ii)the number of Shares with respect to which the Stock Appreciation Right is
exercised.
(d)Exercise of Stock Appreciation Right. A Stock Appreciation Right is exercise
when the Company receives a notice of exercise (in such form as the
Administrator may specify from time to time) from the person entitled to
exercise the Stock Appreciation Right. Shares issued upon exercise of a Stock
Appreciation Right will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the entry on the books of the Company or of a
duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares subject to a Stock Appreciation Right, despite the exercise of the Stock
Appreciation Right. The Company will issue (or cause to be issued) such Shares
promptly after the Stock Appreciation Right is exercised. A Stock Appreciation
Right may not be exercised for a fraction of a Share. Exercising a Stock
Appreciation Right in any manner will decrease (x) the number of Shares
thereafter
13

--------------------------------------------------------------------------------



available under the Stock Appreciation Right by the number of Shares as to which
the Stock Appreciation Right is exercised and (y) the number of Shares
thereafter available under the Plan by the number of Shares issued upon such
exercise.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right’s
Expiration Date will be set forth in the Award Agreement. A Stock Appreciation
Right may expire before its expiration date under the Plan (including pursuant
to Sections 4(c), 12, 13, or 15(c) or under the Award Agreement.
(f)Tolling of Expiration. If exercising a Stock Appreciation Right prior to its
expiration is not permitted because of Applicable Laws, other than the rules of
any stock exchange or quotation system on which the Common Stock is listed or
quoted, the Stock Appreciation Right will remain exercisable until 30 days after
the first date on which exercise no longer would be prevented by such
provisions. If this would result in the Stock Appreciation Right remaining
exercisable past its Expiration Date, then unless earlier terminated pursuant to
Section 13, the Stock Appreciation Right will remain exercisable only until the
end of the later of (x) the first day on which its exercise would not be
prevented by Section 18(a) and (y) its Expiration Date.
7.Restricted Stock.
(a)Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the number of Shares subject
to the Award of Restricted Stock and such other terms and conditions as the
Administrator determines. For the avoidance of doubt, Restricted Stock may be
granted without any Period of Restriction (e.g., vested stock bonuses). Unless
the Administrator determines otherwise, Shares of Restricted Stock will be held
in escrow while unvested.
(b)Restrictions.
(i)Except as provided in this Section 7(b) or the Award Agreement, while
unvested, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated.
(ii)While unvested, Service Providers holding Shares of Restricted Stock may
exercise full voting rights with respect to those Shares, unless the
Administrator determines otherwise.
(iii)Service Providers holding a Share covered by an Award of Restricted Stock
will not be entitled to receive dividends and other distributions paid with
respect to such Shares while such Shares are unvested, unless the Administrator
provides otherwise. If the Administrator provides that dividends and
distributions will be received and any such dividends or distributions are paid
in cash they will be subject to the same provisions regarding forfeitability as
the Shares with respect to which they were paid and if such dividend or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares with respect to
which they were paid and, unless the Administrator determines otherwise, the
Company will hold such dividends until the restrictions on the Shares with
respect to which they were paid have lapsed.
14

--------------------------------------------------------------------------------



(iv)Except as otherwise provided in this Section 7(b) or an Award Agreement, a
Share covered by each Award of Restricted Stock made under the Plan will be
released from escrow when practicable after the last day of the applicable
Period of Restriction.
(v)The Administrator may impose, prior to grant, or remove any restrictions on
Shares covered by an Award of Restricted Stock.
8.Restricted Stock Units.
(a)Restricted Stock Unit Award Agreement. Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the number of
Restricted Stock Units subject to the Award of Restricted Stock Units and such
other terms and conditions as the Administrator determines.
(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
that, depending on the extent to which the criteria are met, will determine the
number of Restricted Stock Units paid out to the Participant. The Administrator
may set vesting criteria based upon the achievement of Company-wide, divisional,
business unit, or individual goals (that may include continued employment or
service) or any other basis determined by the Administrator in its sole
discretion.
(c)Earning Restricted Stock Units. Upon meeting any applicable vesting criteria,
the Participant will have earned the Restricted Stock Units and will be paid as
determined in Section 8(d). The Administrator may reduce or waive any criteria
that must be met to earn the Restricted Stock Units.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made at the time(s) set forth in the Award Agreement and determined by the
Administrator. Unless otherwise provided in the Award Agreement, the
Administrator may settle earned Restricted Stock Units in cash, Shares, or a
combination of both.
9.Performance Awards.
(a)Award Agreement. Each Performance Award will be evidenced by an Award
Agreement that will specify the specify any time period during which any
performance objectives or other vesting provisions will be measured
(“Performance Period”), and such other terms and conditions as the Administrator
determines.
(b)Objectives or Vesting Provisions and Other Terms. The Administrator will set
objectives or vesting provisions that, depending on the extent to which the
objectives or vesting provisions are met, will determine the value of the payout
for the Performance Awards. The Administrator may set vesting criteria based
upon the achievement of Company-wide, divisional, business unit, or individual
goals (that may include continued employment or service) or any other basis
determined by the Administrator in its sole discretion.
(c)Form and Timing of Payment. Payment of earned Performance Awards will be made
at the time(s) specified in the Award Agreement. Payment with respect to earned
Performance Awards will be made in cash, in Shares of equivalent value, or any
combination of
15

--------------------------------------------------------------------------------



cash and Shares, with the determination of form of payment made by the
Administrator at the time of payment.
(d)Value of Performance Awards. Each Performance Award’s threshold, target, and
maximum payout values will be established by the Administrator on or before the
Grant Date.
(e)Earning Performance Awards. After an applicable Performance Period has ended,
the holder of a Performance Award will be entitled to receive a payout for the
Performance Award earned by the Participant over the Performance Period. The
Administrator may reduce or waive any performance objectives or other vesting
provisions for such Performance Award.
10.Leaves of Absence/Transfer Between Locations/Change of Status.
(a)Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or within the Company Group.
(b)Vesting. Unless a leave policy approved by the Administrator provides
otherwise or it is otherwise required by Applicable Law, vesting of Awards
granted under the Plan will continue only for Participants on an approved leave
of absence.
(c)Incentive Stock Options. With respect to Incentive Stock Options, no such
leave may exceed 3 months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by a
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.
11.Transferability of Awards. Unless determined otherwise by the Administrator,
or otherwise required by Applicable Laws, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant. If the Administrator makes
an Award transferable, the Award will be limited by any additional terms and
conditions imposed by the Administrator. Any unauthorized transfer of an Award
will be void.
12.Adjustments; Dissolution or Liquidation.
(a)Adjustments. If any extraordinary dividend or other extraordinary
distribution (whether in cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase, or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to acquire securities of the Company, other change in the corporate
structure of the Company affecting the Shares, or any similar equity
restructuring transaction, as
16

--------------------------------------------------------------------------------



that term is used in Statement of Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any of its successors) affecting
the Shares occurs (including a Change in Control), the Administrator, to prevent
diminution or enlargement of the benefits or potential benefits intended to be
provided under the Plan, will adjust the number and class of shares that may be
delivered under the Plan and/or the number, class, and price of shares covered
by each outstanding Award, and the numerical Share limits in Section 3.
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company and ordinary course repurchases of Shares or other securities of the
Company will not be treated as an event that will require adjustment.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant, at
such time prior to the effective date of such proposed transaction as the
Administrator determines. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.
13.Change in Control.
(a)Administrator Discretion. If a Change in Control or a merger of the Company
with or into another corporation or other entity occurs (each, a “Transaction”),
each outstanding Award will be treated as the Administrator determines,
including that such Award be continued by the successor corporation or a Parent
or Subsidiary of the successor corporation or that the vesting of any such
Awards may accelerate automatically upon consummation of a Transaction.
(b)Identical Treatment Not Required. The Administrator need not take the same
action or actions with respect to all Awards or portions thereof or with respect
to all Participants. The Administrator may take different actions with respect
to the vested and unvested portions of an Award. The Administrator will not be
required to treat all Awards similarly in the Transaction.
(c)Continuation. An Award will be considered continued if, following the Change
in Control or merger:
(i)the Award confers the right to purchase or receive, for each Share subject to
the Award immediately prior to the Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Transaction by
holders of Shares for each Share held on the effective date of the Transaction
(and if holders were offered a choice of consideration, the type of
consideration received by the holders of a majority of the outstanding
Shares) and the Award otherwise is continued in accordance with its terms
(including vesting criteria, subject to Section 13(iii) below and Section 12(a);
provided that if the consideration received in the Transaction is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon exercising an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, or Performance Award, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Transaction; or
17

--------------------------------------------------------------------------------



(ii)the Award is terminated in exchange for an amount of cash and/or property,
if any, equal to the amount that would have been attained upon the exercise of
such Award or realization of the Participant’s rights as of the date of the
occurrence of the Transaction. Any such cash or property may be subjected to any
escrow applicable to holders of Common Stock in the Change in Control. If as of
the date of the occurrence of the Transaction the Administrator determines that
no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment. The amount of cash or property can be subjected to
vesting and paid to the Participant over the original vesting schedule of the
Award.
(iii)Notwithstanding anything in this Section 13(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Transaction corporate structure will not invalidate
an otherwise valid Award assumption.
(d)Modification. The Administrator will have authority to modify Awards in
connection with a Change in Control or merger:
(i)in a manner that causes the Awards to lose their tax-preferred status,
(ii)to terminate any right a Participant has to exercise an Option prior to
vesting in the Shares subject to the Option (i.e., “early exercise”), so that
following the closing of the Transaction the Option may only be exercised only
to the extent it is vested;
(iii)to reduce the Exercise Price subject to the Award in a manner that is
disproportionate to the increase in the number of Shares subject to the Award,
as long as the amount that would be received upon exercise of the Award
immediately before and immediately following the closing of the Transaction is
equivalent and the adjustment complies with U.S. Treasury Regulation Section
1.409A-1(b)(v)(D); and
(iv)to suspend a Participant’s right to exercise an Option during a limited
period of time preceding and or following the closing of the Transaction without
Participant consent if such suspension is administratively necessary or
advisable to permit the closing of the Transaction.
(e)Non-Continuation. If the successor corporation does not continue an Award (or
some portion such Award), the Participant will fully vest in (and have the right
to exercise) 100% of the then-unvested Shares subject to his or her outstanding
Options and Stock Appreciation Rights, all restrictions on 100% of the
Participant’s outstanding Restricted Stock and Restricted Stock Units will
lapse, and, regarding 100% of Participant’s outstanding Awards with
performance-based vesting, all performance goals or other vesting criteria will
be treated as achieved at 100% of target levels and all other terms and
conditions met. In no event will vesting of an Award accelerate as to more than
100% of the Award. If Options or Stock Appreciation Rights are not continued
when a Change in Control or a merger of the Company with or into
18

--------------------------------------------------------------------------------



another corporation or other entity occurs, the Administrator will notify the
Participant in writing or electronically that the Participant’s vested Options
or Stock Appreciation Rights (after considering the foregoing vesting
acceleration, if any) will be exercisable for a period of time determined by the
Administrator in its sole discretion and all of the Participant’s Options or
Stock Appreciation Rights will terminate upon the expiration of such period
(whether vested or unvested).
(f)Outside Director Grants.
(i)With respect to Awards granted to an Outside Director, in the event of a
Change in Control, the Participant will fully vest in and have the right to
exercise outstanding Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which otherwise would not
be vested or exercisable, all restrictions on other outstanding Awards will
lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100% of
target levels and all other terms and conditions met, unless specifically
provided otherwise under the applicable Award Agreement or other written
agreement between the Participant and the Company or any of its Subsidiaries or
Parents, as applicable, that specifically references this default rule.
(ii)No Outside Director may be paid, issued or granted, in any Fiscal Year, cash
compensation and equity awards (including any Awards issued under this Plan)
with an aggregate value greater than $400,000 (with the value of each equity
award based on its grant date fair value (determined in accordance with U.S.
generally accepted accounting principles)). Any cash compensation paid or Awards
granted to an individual for his or her services as an Employee, or for his or
her services as a Consultant (other than as an Outside Director), will not count
for purposes of the limitation under this Section 13(f)(ii)
14.Tax Matters.
(a)Withholding Requirements. Prior to the delivery of any Shares or cash under
an Award (or exercise thereof) or such earlier time as any Tax Withholding are
due, the Company may deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy any Tax Withholding with respect to
such Award or Shares subject to an Award (including upon exercise of an Award).
(b)Withholding Arrangements. The Administrator, in its sole discretion and under
such procedures as it may specify from time to time, may elect to satisfy such
Tax Withholding, in whole or in part by (without limitation) (i) requiring the
Participant to pay cash, (ii) withholding otherwise deliverable cash (including
cash from the sale of Shares issued to the Participant) or Shares having a fair
market value equal to the amount required to be withheld, (iii) forcing the sale
of Shares issued pursuant to an Award (or exercise thereof) having a fair market
value equal to the minimum statutory amount required to be withheld or a greater
amount if such greater amount would not result in unfavorable financial
accounting treatment, (iv) requiring the Participant to deliver to the Company
already-owned Shares having a fair market value equal to the minimum statutory
amount required to be withheld or a greater amount if such greater amount would
not result in unfavorable financial accounting treatment, or
19

--------------------------------------------------------------------------------



(v) requiring the Participant to engage in a cashless exercise transaction
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan, provided that, in all instances, the satisfaction of the Tax
Withholding will not result in any adverse accounting consequence to the
Company, as the Administrator may determine in its sole discretion. The fair
market value of the Shares to be withheld or delivered will be determined as of
the date the taxes must be withheld.
(c)Compliance With Code Section 409A. Unless the Administrator determines that
compliance with Code Section 409A is not necessary, it is intended that Awards
will be designed and operated so that they are either exempt from the
application of Code Section 409A or comply with any requirements necessary to
avoid the imposition of additional tax under Code Section 409A(a)(1)(B) so that
the grant, payment, settlement or deferral will not be subject to the additional
tax or interest applicable under Code Section 409A and the Plan and each Award
Agreement will be interpreted consistent with this intent. This Section 14(c) is
not a guarantee to any Participant of the consequences of his or her Awards. In
no event will the Company have any responsibility, liability or obligation to
reimburse, indemnify or hold harmless Participant for any taxes that may be
imposed or other costs that may be incurred, as a result of Section 409A.
15.Other Terms.
(a)No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right regarding continuing the Participant’s
relationship as a Service Provider with the Company or member of the Company
Group, nor will they interfere with the Participant’s right, or the
Participant’s employer’s right, to terminate such relationship with or without
cause, to the extent permitted by Applicable Laws.
(b)Interpretation and Rules of Construction. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”
(c)Plan Governs. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of any Grant Agreement, the terms and
conditions of the Plan will prevail.
(d)Forfeiture Events.
(i)All Awards granted under the Plan will be subject to recoupment under any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other Applicable Laws. In
addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Administrator determines
necessary or appropriate, including to a reacquisition right regarding
previously acquired Shares or other cash or property. Unless this Section
15(d)(i) is specifically mentioned and waived in an Award Agreement or other
document, no recovery of compensation under a clawback policy or otherwise will
be an event that triggers or contributes to any right of a
20

--------------------------------------------------------------------------------



Participant to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or a member of the Company
Group.
(ii)The Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award will be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but will not be limited to,
termination of such Participant’s status as Service Provider for cause or any
specified action or inaction by a Participant, whether before or after such
Participant’s Termination of Status Date, that would constitute cause for
termination of such Participant’s status as a Service Provider.
(iii)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under securities laws, any Participant who
(x) knowingly or through gross negligence engaged in the misconduct or who
knowingly or through gross negligence failed to prevent the misconduct or (y) is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, must reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.
16.Term of Plan. Subject to Section 19, the Plan will become effective upon the
closing of the Merger (the “Effective Date”). It will continue in effect until
terminated under Section 17, but no Incentive Stock Options may be granted after
ten (10) years from the Effective Date and Section 3(b) related to automatic
share reserve increases will operate only until the tenth (10th) anniversary of
the Effective Date.
17.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board or Compensation Committee of the Board
may amend, alter, suspend or terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary or desirable to comply with Applicable
Laws.
(c)Consent of Participants Generally Required. Subject to Section 17(d) below,
no amendment, alteration, suspension or termination of the Plan or an Award
under it will materially impair the rights of any Participant without a signed,
written agreement between the Participant and the Company. Termination of the
Plan will not affect the Administrator’s ability to exercise the powers granted
to it regarding Awards granted under the Plan prior to such termination.
(d)Exceptions to Consent Requirement.
(i)A Participant’s rights will not be deemed to have been impaired by any
amendment, alteration, suspension or termination if the Administrator, in its
sole discretion,
21

--------------------------------------------------------------------------------



determines that the amendment, alteration, suspension or termination taken as a
whole, does not materially impair the Participant’s rights; and
(ii)Subject to any limitations of Applicable Laws, the Administrator may amend
the terms of any one or more Awards without the affected Participant’s consent
even if it does materially impair the Participant’s right if such amendment is
done
(ii)in a manner specified by the Plan,
(iii)to maintain the qualified status of the Award as an Incentive Stock Option
under Code Section 422,
(iv)to change the terms of an Incentive Stock Option, if such change results in
impairment of the Award only because it impairs the qualified status of the
Award as an Incentive Stock Option under Code Section 422,
(v)to clarify the manner of exemption from Code Section 409A or compliance with
any requirements necessary to avoid the imposition of additional tax under Code
Section 409A(a)(1)(B), or
(vi)to comply with other Applicable Laws.
18.Conditions Upon Issuance of Shares.
(a)Legal Compliance. The Company will make good faith efforts to comply with all
Applicable Laws related to the issuance of Shares. Shares will not be issued
pursuant to an Award, including without limitation upon exercise thereof, unless
the issuance and delivery of such Shares and exercise of the Award, as
applicable, will comply with Applicable Laws. If required by the Administrator,
issuance will be further subject to the approval of counsel for the Company with
respect to such compliance. The inability of the Company to obtain authority
from any regulatory body having jurisdiction or to complete or comply with the
requirements of any Applicable Laws will relieve the Company of any liability
regarding the failure to issue or sell such Shares as to which such authority,
registration, qualification or rule compliance was not obtained and the
Administrator reserves the authority, without the consent of a Participant, to
terminate or cancel Awards with or without consideration in such a situation.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant
during any such exercise that the Shares are being purchased only for investment
and with no present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.
(c)Failure to Accept Award. If a Participant has not accepted an Award or has
not taken all administrative and other steps (e.g., setting up an account with a
broker designated by the Company) necessary for the Company to issue Shares upon
the vesting, exercise, or settlement of the Award prior to the first date the
Shares subject to such Award are scheduled to vest, then the Award will be
cancelled on such date and the Shares subject to such
22

--------------------------------------------------------------------------------



Award immediately will revert to the Plan for no additional consideration unless
otherwise provided by the Administrator.
19.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.
23


--------------------------------------------------------------------------------



MEDAVAIL HOLDINGS, INC.
2020 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT
Capitalized terms that are not defined in this Notice of Stock Option Grant and
Stock Option Agreement (the “Notice of Grant”), the Terms and Conditions of
Stock Option Grant, or any of the exhibits to these documents (all together, the
“Agreement”) have the meanings given to them in the MedAvail Holdings, Inc. 2020
Equity Incentive Plan (the “Plan”).
The Participant has been granted an Option according to the terms below and
subject to the terms and conditions of the Plan and this Agreement:

ParticipantParticipant I.D.Grant NumberGrant DateVesting Start DateNumber of
Shares GrantedExercise Price per ShareTotal Exercise PriceType of
OptionIncentive Stock OptionNonstatutory Stock OptionExpiration Date

Vesting Schedule:
Unless the vesting is accelerated, this Option will be exercisable to the extent
vested on the following schedule:
[One-fourth (1/4th) of the Number of Shares Granted under this Option will be
scheduled to vest on the one (1) year anniversary of the Vesting Start Date, and
one forty-eighth (1/48th) of the Number of Shares Granted under this Option will
be scheduled to vest each month thereafter on the same day of the month as the
Vesting Start Date (or if there is no corresponding day in a particular month,
then the last day of that month), in each case, subject to the Participant
continuing to be a Service Provider through the applicable vesting date. All
vesting will be rounded in accordance with Section 4(f) of the Plan.]
In addition to the vesting terms set forth above for this award, the Option’s
vesting will be accelerated in accordance with any vesting acceleration
provisions approved by the Administrator. If the Participant ceases to be a
Service Provider for any or no reason before he or



--------------------------------------------------------------------------------



she fully vests in this Option, the unvested portion of this Option will
terminate according to the terms of Section 4 of this Agreement.
Exercise of Option:
(a)If the Participant dies or his or her status as a Service Provider is
terminated due to his or her Disability, the vested portion of this Option will
remain exercisable for 12 months after the Termination of Status Date. For any
other termination of status as a Service Provider, the vested portion of this
Option will remain exercisable for 3 months after the Termination of Status
Date.
(b)If a Transaction occurs, Section 13 of the Plan may further limit this
Option’s exercisability.
(c)This Option will not be exercisable after the Expiration Date, except as may
be permitted in accordance with Section 5(h) of the Plan (which tolls expiration
in very limited cases when there are legal restrictions on exercise).
The Participant’s signature below indicates that:
(i)He or she agrees that this Option is granted under and governed by the terms
and conditions of the Plan and this Agreement, including their exhibits and
appendices.
(ii)He or she understands that the Company is not providing any tax, legal, or
financial advice and is not making any recommendations regarding his or her
participation in the Plan or his or her acquisition or sale of Shares.
(iii)He or she has reviewed the Plan and this Agreement, has had an opportunity
to obtain the advice of personal tax, legal, and financial advisors prior to
signing this Agreement, and fully understands all provisions of the Plan and
Agreement. He or she will consult with his or her own personal tax, legal, and
financial advisors before taking any action related to the Plan.
(iv)He or she has read and agrees to each provision of Section 11 of this
Agreement.
(v)He or she will notify the Company of any change to the contact address below.

PARTICIPANTSignatureAddress:

-2-

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant. The Company grants the Participant an Option to purchase Shares of
Common Stock as described in the Notice of Grant. If there is a conflict between
the Plan, this Agreement, or any other agreement with the Participant governing
this Option, those documents will take precedence and prevail in the following
order: (a) the Plan, (b) the Agreement, and (c) any other agreement between the
Company and the Participant governing this Option.
If the Notice of Grant designates this Option as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO under Code Section 422.
Even if this Option is designated an ISO, to the extent it first become
exercisable as to more than $100,000 in any calendar year, the portion in excess
of $100,000 is not an ISO under Code Section 422(d) and that portion will be a
Nonstatutory Stock Option (“NSO”). In addition, if the Participant exercises the
Option after 3 months have passed since he or she ceased to be an employee of
the Company or a Parent or Subsidiary of the Company, it will no longer be an
ISO. If there is any other reason this Option (or a portion of it) will not
qualify as an ISO, to the extent of such nonqualification, the Option will be an
NSO. The Participant understands that he or she will have no recourse against
the Administrator, any member of the Company Group, or any officer or director
of a member of the Company Group if any portion of this Option is not an ISO.
2.Vesting. This Option will only be exercisable (also referred to as
vested) under the Vesting Schedule in the Notice of Grant, Section 3 of this
Agreement, or Section 13 of the Plan. Shares scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest unless the
Participant continues to be a Service Provider until the time such vesting is
scheduled to occur.
3.Administrator Discretion. The Administrator has the discretion to accelerate
the vesting of any portion of this Option. In that case, this Option will be
vested as of the date and to the extent specified by the Administrator.
4.Forfeiture upon Termination of Status as a Service Provider. Upon the
Participant’s termination as a Service Provider for any reason, this Option will
immediately stop vesting and any portion of this Option that has not yet vested
will be immediately forfeited for no consideration upon: (a) the 30th day
following the Termination of Status Date (or any earlier date on or following
the Termination of Status Date determined by the Administrator) if Participant’s
termination as a Service Provider is due to the Participant’s death or (b) the
Termination of Status Date if Participant’s termination as a Service Provider is
for any reason other than the Participant’s death, in all cases, subject to
Applicable Laws. The date of the Participant’s termination as a Service Provider
is detailed in Section 4(c) of the Plan.
5.Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if he or she is then deceased, be made to
the administrator or executor of his or her estate or, if the Administrator
permits, his or her designated beneficiary. Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and
-3-

--------------------------------------------------------------------------------



(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations that apply to the transfer.
6.Exercise of Option.
(a)Right to Exercise. This Option may be exercised only before its Expiration
Date and only under the Plan and this Agreement.
(b)Method of Exercise. To exercise this Option, the Participant must deliver and
the Administrator must receive an exercise notice according to procedures
determined by the Administrator. The exercise notice must:
(i)state the number of Shares as to which this Option is being exercised
(“Exercised Shares”),
(ii)make any representations or agreements required by the Company,
(iii)be accompanied by a payment of the total exercise price for all Exercised
Shares, and
(iv)be accompanied by a payment of all required Tax-Related Items (defined in
Section 8(a) of this Agreement) for all Exercised Shares.
The Option is exercised when both the exercise notice and payments due under
Sections 6(b)(iii) and 6(b)(iv) have been received by the Company for all
Exercised Shares. The Administrator may designate a particular exercise notice
to be used, but until a designation is made, the exercise notice attached to
this Agreement as Exhibit C may be used.
7.Method of Payment. The Participant may pay the total exercise price for
Exercised Shares by any of the following methods or a combination of methods:
(a)cash;
(b)check;
(c)wire transfer;
(d)consideration received by the Company under a formal cashless exercise
program adopted by the Company; or
(e)surrender of other Shares, as long as the Company determines that accepting
such Shares does not result in any adverse accounting consequences to the
Company. If Shares are surrendered, the value of those Shares will be the Fair
Market Value for those Shares on the date they are surrendered.
A non-U.S. resident’s methods of exercise may be restricted by the terms and
condition of any appendix to this Agreement for the Participant’s country (the
“Appendix”).
-4-

--------------------------------------------------------------------------------



8.Tax Obligations.
(a)Tax Withholding.
(i)No Shares will be issued to the Participant until he or she makes
satisfactory arrangements (as determined by the Administrator) for the payment
of Tax Withholdings, payment on account, or other tax-related items related to
his or her participation in the Plan and legally applicable to him or her that
the Administrator determines must be withheld (“Tax-Related Items”), including
those that result from the grant, vesting, or exercise of this Option, the
subsequent sale of Shares acquired under this Option or the receipt of any
dividends. If the Participant is a non-U.S. employee, the method of payment of
Tax-Related Items may be restricted by any Appendix. If the Participant fails to
make satisfactory arrangements for the payment of any Tax-Related Items under
this Agreement at the time of an attempted Option exercise, the Company may
refuse to honor the exercise and refuse to deliver the Shares.
(ii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by withholding from proceeds of a sale of Shares acquired upon
the exercise of this Option arranged by the Company (on the Participant’s behalf
pursuant to this authorization without further consent).
(iii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to the
Participant), and this will be the method by which such tax withholding
obligations are satisfied until the Company determines otherwise, subject to
Applicable Laws.
(iv)The Participant authorizes the Company and/or any member(s) of the Company
Group for whom he or she is performing services (each, an “Employer”) to
withhold any Tax-Related Items legally payable by the Participant from his or
her wages or other cash compensation paid to the Participant by the Company
and/or the Employer(s) or from proceeds of the sale of Shares.
(v)Further, if the Participant is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Company and/or the Employer(s) or former Employer(s) may
withhold or account for tax in more than one jurisdiction.
(vi)Regardless of any action of the Company or the Employer(s), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer(s). The Participant further acknowledges that the
Company and the Employer(s) (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate his
or her liability for Tax-Related Items or achieve any particular tax result.
(b)Tax Reporting. This Section 8(b) applies if the Participant is a U.S. income
taxpayer. If this Option is partially or wholly an ISO, and if the Participant
sells or otherwise disposes of any the Shares acquired by exercising the ISO
portion on or before the
-5-

--------------------------------------------------------------------------------



later of (i) the date 2 years after the Grant Date, or (ii) the date 1 year
after the date of exercise, he or she may be subject to withholding of
Tax-Related Items by the Company on the compensation income recognized by him or
her and must immediately notify the Company in writing of the disposition.
9.Forfeiture or Clawback. This Option (including any proceeds, gains or other
economic benefit received by the Participant upon its exercise or the subsequent
sale of Shares resulting from the exercise) will be subject to any compensation
recovery or clawback policy implemented by the Company before or after the date
of this Agreement. This includes any clawback policy adopted to comply with the
requirements of Applicable Laws.
10.Rights as Stockholder. The Participant’s rights as a stockholder of the
Company (including the right to vote and to receive dividends and distributions)
will not begin until Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars.
11.Acknowledgements and Agreements. The Participant’s signature on the Notice of
Grant accepting this Option indicates that:
(a)HE OR SHE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THIS OPTION IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, GRANTED THIS
OPTION, AND EXERCISING THE OPTION WILL NOT RESULT IN VESTING.
(b)HE OR SHE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AND AGREEMENT DO
NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE RIGHT OF THE EMPLOYER(S) TO
TERMINATE HIS OR HER RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.
(c)The Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in the Agreement.
(d)The Participant understands that exercise of this Option is governed strictly
by Sections 6, 7, and 8 of this Agreement and that failure to comply with those
Sections could result in the expiration of this Option, even if an attempt was
made to exercise.
(e)The Participant agrees that the Company’s delivery of any documents related
to the Plan or this Option (including the Plan, the Agreement, the Plan’s
prospectus and any reports of the Company provided generally to the Company’s
stockholders) to him or her may be made by electronic delivery, which may
include but does not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail, or any other means of electronic
delivery specified by the Company. If the attempted electronic delivery of such
documents fails, the Participant will be provided with a paper copy of the
documents. The Participant
-6-

--------------------------------------------------------------------------------



acknowledges that he or she may receive from the Company a paper copy of any
documents that were delivered electronically at no cost to him or her by
contacting the Company by telephone or in writing. The Participant may revoke
his or her consent to the electronic delivery of documents or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents.
(f)The Participant may deliver any documents related to the Plan or this Option
to the Company by e-mail or any other means of electronic delivery approved by
the Administrator, but he or she must provide the Company or any designated
third party administrator with a paper copy of any documents if his or her
attempted electronic delivery of such documents fails.
(g)The Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive, and final. No member of the Administrator will be personally liable
for any such decisions or interpretations.
(h)The Participant agrees that the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended, or
terminated by the Company at any time, to the extent permitted by the Plan.
(i)The Participant agrees that the grant of this Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past.
(j)The Participant agrees that any decisions regarding future Awards will be in
the Company’s sole discretion.
(k)The Participant agrees that he or she is voluntarily participating in the
Plan.
(l)The Participant agrees that this Option and any Shares acquired under the
Plan are not intended to replace any pension rights or compensation.
(m)The Participant agrees that this Option, any Shares acquired under the Plan,
and their income and value are not part of normal or expected compensation for
any purpose, including for calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits, or similar
payments.
(n)The Participant agrees that the future value of the Shares underlying this
Option is unknown, indeterminable, and cannot be predicted with certainty.
(o)The Participant understands that if the underlying Shares do not increase in
value, this Option will have no intrinsic monetary value.
-7-

--------------------------------------------------------------------------------



(p)The Participant understands that if this Option is exercised, the value of
each Share received on exercise may increase or decrease in value, even below
the Exercise Price.
(q)The Participant agrees that, for purposes of this Option, his or her
engagement as a Service Provider is terminated as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator.
(r)The Participant agrees that any right to vest in this Option will be extended
by any notice period (e.g., the period that he or she is a Service Provider
would include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws (including common law, if
applicable) in the jurisdiction where he or she is a Service Provider or by his
or her service agreement or employment agreement, if any) and the Termination of
Status Date will not occur until the end of such period, unless otherwise
expressly provided in this Agreement or determined by the Administrator or
required by Applicable Law.
(s)The Participant agrees that the period during which the Participant may
exercise the vested portion of this Option after a termination of his or her
status as a Service Provider (if any) will start as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator or required by Applicable Law.
(t)The Participant agrees that the Administrator has the exclusive discretion to
determine when he or she is no longer actively providing services for purposes
of this Option (including whether he or she is still considered to be providing
services while on a leave of absence).
(u)The Participant agrees that no member of the Company Group is liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of this Option or of any
amounts due to him or her from the exercise of this Option or the subsequent
sale of any Shares acquired upon exercise.
(v)The Participant has read and agrees to the Data Privacy provisions of Section
12 of this Agreement.
(w)The Participant agrees that he or she has no claim or entitlement to
compensation or damages from any forfeiture of this Option resulting from the
termination of his or her status as a Service Provider (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where he or she is a Service Provider or the terms of
his or her service agreement, if any), and in consideration of the grant of this
Option to which he or she is otherwise not entitled, he or she irrevocably
agrees never to institute
-8-

--------------------------------------------------------------------------------



any claim against the Company or any member of the Company Group, waives his or
her ability (if any) to bring any such claim, and releases the Company and all
members of the Company Group from any such claim. If any such claim is
nevertheless allowed by a court of competent jurisdiction, then the
Participant’s participation in the Plan constitutes his or her irrevocable
agreement to not pursue such claim and to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
12.Data Privacy.
(a)The Participant voluntarily consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
Agreement and any other Award materials (“Data”) by and among, as applicable,
the Employer(s), the Company and any member of the Company Group for the
exclusive purpose of implementing, administering, and managing his or her
participation in the Plan.
(b)The Participant understands that the Company and the Employer(s) may hold
certain personal information about him or her, including, but not limited to,
his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all equity
awards or any other entitlement to stock awarded, canceled, exercised, vested,
unvested or outstanding in his or her favor, for the exclusive purpose of
implementing, administering, and managing the Plan.
(c)The Participant understands that Data will be transferred to one or more a
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration, and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than his or her
country. The Participant understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing his or her participation in the
Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that if he or she resides in certain
jurisdictions outside the United States, to the extent required by Applicable
Laws, he or she may, at any time, request access to Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents given by accepting this
Option, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that he or
she is providing these consents on a purely voluntary basis. If the Participant
does not consent or if he or she later seeks to revoke his or her consent, his
or her engagement as a Service Provider with the Employer(s) will not be
adversely affected; the only consequence of refusing or withdrawing his or her
consent is that the
-9-

--------------------------------------------------------------------------------



Company will not be able to grant him or her awards under the Plan or administer
or maintain awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan (including the right to retain this Option). The Participant
understands that he or she may contact his or her local human resources
representative for more information on the consequences of his or her refusal to
consent or withdrawal of consent.
13.Miscellaneous
(a)Address for Notices. Any notice to be given to the Company under the terms of
this Agreement must be addressed to the Company at 6665 Millcreek Dr. Unit 1,
Mississauga ON Canada L5N 5M4.
(b)Transferability of Option. This Option may not be transferred other than by
will or the laws of descent or distribution and may be exercised during the
lifetime of the Participant only by him or her or his or her representative
following a Disability.
(c)Binding Agreement. If this Option is transferred, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors, and assigns of the parties to this Agreement.
(d)Additional Conditions to Issuance of Stock. If the Company determines that
the listing, registration, qualification, or rule compliance of the Common Stock
on any securities exchange or under any state, federal, or foreign law or the
tax code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), the Company will try to meet
the requirements of any such state, federal, or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange, but the Shares will not be issued until such
conditions have been met in a manner acceptable to the Company.
(e)Captions. Captions provided in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
(f)Agreement Severable. If any provision of this Agreement is held invalid or
unenforceable, that provision will be severed from the remaining provisions of
this Agreement and the invalidity or unenforceability will have no effect on the
remainder of the Agreement.
(g)Non-U.S. Appendix. This Option is subject to any special terms and conditions
set forth in any Appendix. If the Participant relocates to a country included in
the Appendix, the special terms and conditions for that country will apply to
him or her to the extent the Company determines that applying such terms and
conditions is necessary or advisable for legal or administrative reasons.
(h)Choice of Law; Choice of Forum. The Plan, this Agreement, this Option, and
all determinations made and actions taken under the Plan, to the extent not
otherwise governed by the laws of the United States, will be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that
-10-

--------------------------------------------------------------------------------



arises under the Plan, the Participant's acceptance of this Option is his or her
consent to the jurisdiction of the State of Delaware and his or her agreement
that any such litigation will be conducted in the Delaware Court of Chancery or
the federal courts for the United States for the District of Delaware and no
other courts, regardless of where he or she is performing services.
(i)Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. The
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Code Section 409A, to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection with this
Option, or to comply with other Applicable Laws.
(j)Waiver. The Participant acknowledges that a waiver by the Company of a breach
of any provision of this Agreement will not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach of this
Agreement by him or her.


-11-


--------------------------------------------------------------------------------



EXHIBIT B
APPENDIX TO STOCK OPTION AGREEMENT
Terms and Conditions
This Appendix to Stock Option Agreement (the “Appendix”) includes additional
terms and conditions that govern this Option granted to the Participant under
the Plan if he or she resides in one of the countries listed below on the Grant
Date or he or she moves to one of the listed countries.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other Applicable Laws in effect in the respective countries as of
[DATE]. Such Applicable Laws are often complex and change frequently. As a
result, the Company strongly recommends that the Participant not rely on the
information in this Appendix as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Participant sells Shares acquired under the Plan.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure him or her of a particular result. The Participant is
advised to seek appropriate professional advice as to how the Applicable Laws in
his or her country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after this
Option is granted, or is considered a resident of another country for local law
purposes, the information in this Appendix may not apply to him or her, and the
Administrator will determine to what extent the terms and conditions in this
Appendix apply.
Countries
[INSERT COUNTRY SPECIFIC PROVISIONS]



--------------------------------------------------------------------------------



EXHIBIT C
MEDAVAIL HOLDINGS, INC.
2020 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
MedAvail Holdings, Inc.
6665 Millcreek Dr. Unit 1,
Mississauga ON Canada
L5N 5M4
Attention: Stock Administration

Purchaser Name:
Grant Date of Stock Option (the “Option”):
Grant Number:Exercise Date:Number of Shares Exercised:Per Share Exercise
Price:Total Exercise Price:Exercise Price Payment Method:Tax-Related Items
Payment Method:

The information in the table above is incorporated in this Exercise Notice.
1.Exercise of Option. Effective as of the Exercise Date, I elect to purchase the
Number of Shares Exercised (“Exercised Shares”) under the Stock Option Agreement
for the Option (the “Agreement”) for the Total Exercise Price. Capitalized terms
used but not defined in this Exercise Notice have the meanings given to them in
the 2020 Equity Incentive Plan (the “Plan”) and/or the Agreement.
2.Delivery of Payment. With this Exercise Notice, I am delivering the Total
Exercise Price and any required Tax-Related Items to be paid in connection with
the purchase of the Exercised Shares. I am paying my total purchase price by the
Exercise Price Payment Method and the Tax-Related Items by the Tax-Related Items
Payment Method.
3.Representations of Purchaser. I acknowledge that:
(a)I have received, read, and understood the Plan and the Agreement and agree to
be bound by their terms and conditions.
(b)The exercise will not be completed until this Exercise Notice, Total Exercise
Price, and all Tax-Related Payments are received by the Company.
-2-

--------------------------------------------------------------------------------



(c)I have no rights as a stockholder of the Company (including the right to vote
and receive dividends and distributions) on the Exercised Shares until the
Exercised Shares have been issued and recorded on the records of the Company or
its transfer agents or registrars.
(d)No adjustment will be made for a dividend or other right for which the record
date is before the date of issuance, except for adjustments under Section 12 of
the Plan.
(e)There may be adverse tax consequences to exercising the Option, and I am not
relying on the Company for tax advice and have had an opportunity to obtain the
advice of personal tax, legal, and financial advisors prior to exercising.
(f)The modification and choice of law provisions of the Agreement also govern
this Exercise Notice.
4.Entire Agreement; Choice of Law; Choice of Forum. The Plan and the Agreement
are incorporated by reference. This Exercise Notice, the Plan, and the Agreement
are the entire agreement of the parties with respect to the Options and this
exercise and supersede in their entirety all prior undertakings and agreements
of the Company and Purchaser with respect to their subject matter. The Plan, the
Agreement, and this Exercise Notice, to the extent not otherwise governed by the
laws of the United States, will be governed by the laws of the State of Delaware
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that arises under the Plan (including without limitation
under this Exercise Notice), the Participant consents to the jurisdiction of the
State of Delaware and any such litigation being conducted in the Delaware Court
of Chancery or the federal courts for the United States for the District of
Delaware and no other courts, regardless of where he or she is performing
services.

Submitted by:PURCHASERSignatureAddress:

-3-


--------------------------------------------------------------------------------



MEDAVAIL HOLDINGS, INC.
2020 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD AND RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms that are not defined in this Notice of Restricted Stock Unit
Award and Restricted Stock Unit Agreement (the “Notice of Grant”), the Terms and
Conditions of Restricted Stock Unit Award, or any of the exhibits to these
documents (all together, the “Agreement”) have the meanings given to them in the
MedAvail Holdings, Inc. 2020 Equity Incentive Plan (the “Plan”).
The Participant has been granted this Restricted Stock Unit (“RSU”) award
according to the terms below and subject to the terms and conditions of the Plan
and this Agreement, as follows:

ParticipantParticipant I.D.Grant NumberGrant DateVesting Start DateNumber of
RSUs Granted

Vesting Schedule:
Unless the vesting is accelerated, these RSUs will vest on the following
schedule:
[One-fourth (1/4th) of the Number of RSUs Granted will be scheduled to vest on
the one (1) year anniversary of the Vesting Start Date, and one-sixteenth
(1/16th) of the Number of RSUs Granted will be scheduled to vest each quarter
thereafter over the following twelve (12) calendar quarters on the same day of
the month as the Vesting Start Date (or, if there is no corresponding day in a
particular month, then the last day of that month), in each case, subject to the
Participant continuing to be a Service Provider through the applicable vesting
date. All vesting will be rounded in accordance with Section 4(f) of the Plan.]
If the Participant ceases to be a Service Provider for any or no reason before
he or she fully vests in these RSUs, the unvested RSUs will terminate according
to the terms of Section 5 of this Agreement.
The Participant’s signature below indicates that:
(i)He or she agrees that this Restricted Stock Unit award is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
their exhibits and appendices.
-1-

--------------------------------------------------------------------------------



(ii)He or she understands that the Company is not providing any tax, legal, or
financial advice and is not making any recommendations regarding his or her
participation in the Plan or his or her acquisition or sale of Shares.
(iii)He or she has reviewed the Plan and this Agreement, has had an opportunity
to obtain the advice of personal tax, legal, and financial advisors prior to
signing this Agreement, and fully understands all provisions of the Plan and
Agreement. He or she will consult with his or her own personal tax, legal, and
financial advisors before taking any action related to the Plan.
(iv)He or she has read and agrees to each provision of Section 10 of this
Agreement.
(v)He or she will notify the Company of any change to the contact address below.

PARTICIPANTSignatureAddress:

-2-

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
1.Grant. The Company grants the Participant an award of RSUs as described in the
Notice of Grant. If there is a conflict between the Plan, this Agreement, or any
other agreement with the Participant governing these RSUs, those documents will
take precedence and prevail in the following order: (a) the Plan, (b) the
Agreement, and (c) any other agreement between the Company and the Participant
governing these RSUs.
2.Company’s Obligation to Pay. Each RSU is a right to receive a Share on the
date it vests. Until an RSU vests, the Participant has no right to payment of
the Share. Before a vested RSU is paid, the RSU is an unsecured obligation of
the Company, payable (if at all) only from the Company’s general assets. A
vested RSU will be paid to the Participant (or in the event of his or her death,
to his or her estate or such other person as specified in Section 6 below) in
whole Shares as soon as practicable after vesting (but no later than sixty (60)
days following the vesting date), subject to him or her satisfying any
obligations for Tax-Related Items (as defined in Section 7 of this Agreement)
and any delay in payment required under Section 7 of this Agreement. The
Participant cannot specify (directly or indirectly) the taxable year of the
payment of any vested RSU under this Agreement.
3.Vesting. These RSUs will vest only under the Vesting Schedule in the Notice of
Grant, Section 4 of this Agreement, or Section 13 of the Plan. RSUs scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest unless the Participant continues to be a Service Provider until the time
such vesting is scheduled to occur.
4.Administrator Discretion. The Administrator has the discretion to accelerate
the vesting of any RSUs at any time, subject to the terms of the Plan. In that
case, those RSUs will be vested as of the date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Upon the
Participant’s termination as a Service Provider for any reason, these RSUs will
immediately stop vesting and any of these RSUs that have not yet vested will be
forfeited by the Participant upon: (a) the thirtieth (30th) day following the
Termination of Status Date (or any earlier date on or following the Termination
of Status Date determined by the Administrator) if Participant’s termination as
a Service Provider is due to the Participant’s death or (b) the Termination of
Status Date if Participant’s termination as a Service Provider is for any reason
other than the Participant’s death, in all cases, subject to Applicable Laws.
The date of the Participant’s termination as a Service Provider is detailed in
Section 4(c) of the Plan.
6.Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if he or she is then deceased, be made to
the administrator or executor of his or her estate or, if the Administrator
permits, his or her designated beneficiary. Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations that apply to the transfer.
-3-

--------------------------------------------------------------------------------



7.Tax Obligations.
(a)Tax Withholding.
(i)No Shares will be issued to the Participant until he or she makes
satisfactory arrangements (as determined by the Administrator) for the payment
of Tax Withholdings, payment on account, or other tax-related items related to
his or her participation in the Plan and legally applicable to him or her that
the Administrator determines must be withheld (“Tax-Related Items”), including
those that result from the grant, vesting, or payment of these RSUs, the
subsequent sale of Shares acquired pursuant to such payment, or the receipt of
any dividends. If the Participant is a non-U.S. employee, the method of payment
of Tax-Related Items may be restricted by any Appendix (as defined below). If
the Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items under this Agreement when any of these RSUs otherwise are
supposed to vest or TaxRelated Items related to RSUs otherwise are due, he or
she will permanently forfeit the applicable RSUs and any right to receive Shares
under such RSUs, and such RSUs will be returned to the Company at no cost to the
Company.
(ii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by withholding from proceeds of a sale of Shares acquired upon
payment of these RSUs arranged by the Company (on the Participant’s behalf
pursuant to this authorization without further consent).
(iii)The Company also has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to the
Participant), and this will be the method by which such tax withholding
obligations are satisfied until the Company determines otherwise, subject to
Applicable Laws.
(iv)Further, if the Participant is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Company and/or any member of the Company Group for whom
he or she is performing services (each, an “Employer”) or former Employer(s) may
withhold or account for tax in more than one jurisdiction.
(v)Regardless of any action of the Company or the Employer(s), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer(s). The Participant further acknowledges that the
Company and the Employer(s) (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of these RSUs and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of these RSUs to reduce or eliminate his or
her liability for Tax-Related Items or achieve any particular tax result.
(b)Code Section 409A. This Section 7(b) does not apply if the Participant is not
a U.S. income taxpayer.
(i)If the vesting of any RSUs is accelerated in connection with a termination of
the Participant’s status as a Service Provider that is a “separation from
service”
-4-

--------------------------------------------------------------------------------



within the meaning of Code Section 409A and (x) the Participant is a “specified
employee” within the meaning of Code Section 409A at that time and (y) the
payment of such accelerated RSUs would result in the imposition of additional
tax under Code Section 409A if paid to the Participant within the 6-month period
following such termination, then the accelerated RSUs will not be paid until the
first day after the 6-month period ends.
(ii)If the Participant’s status as a Service Provider terminates due to death or
the Participant dies after he or she stops being a Service Provider, the delay
under Section 7(b)(i) of this Agreement will not apply, and these RSUs will be
paid in Shares to the Participant’s estate (or such other person as specified in
Section 6 above) as soon as practicable.
(iii)All payments and benefits under this Agreement are intended to be exempt
from Code Section 409A or comply with any requirements necessary to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B) so that none of
these RSUs or Shares issuable upon the vesting of RSUs will be subject to the
additional tax imposed under Code Section 409A, and any ambiguities or ambiguous
terms will be interpreted according to that intent. In no event will any member
of the Company Group have any obligation or liability to reimburse, indemnify,
or hold harmless the Participant for any taxes imposed, or other costs incurred,
as a result of Code Section 409A.
(iv)Each payment under this Agreement is a separate payment under Treasury
Regulations Section 1.409A-2(b)(2).
8.Forfeiture or Clawback. These RSUs (including any proceeds, gains or other
economic benefit received by the Participant upon its payment or the subsequent
sale of Shares issued upon payment of the RSUs) will be subject to any
compensation recovery or clawback policy implemented by the Company before or
after the date of this Agreement. This includes any clawback policy adopted to
comply with the requirements of Applicable Laws.
9.Rights as Stockholder. The Participant’s rights as a stockholder of the
Company (including the right to vote and to receive dividends and distributions)
will not begin until Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars.
10.Acknowledgements and Agreements. The Participant’s signature on the Notice of
Grant accepting these RSUs indicates that:
(a)HE OR SHE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE RSUS IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED OR BEING GRANTED
THESE RSUS WILL NOT RESULT IN VESTING.
(b)HE OR SHE FURTHER ACKNOWLEDGES AND AGREES THAT THESE RSUS AND THIS AGREEMENT
DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL AND WILL NOT
INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE RIGHT OF THE EMPLOYER(S) TO
TERMINATE HIS OR HER RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.
-5-

--------------------------------------------------------------------------------



(c)The Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in the Agreement.
(d)The Participant agrees that the Company’s delivery of any documents related
to the Plan or these RSUs (including the Plan, the Agreement, the Plan’s
prospectus, and any reports of the Company provided generally to the Company’s
stockholders) to him or her may be made by electronic delivery, which may
include but does not necessarily include the delivery of a link to a Company
intranet or to the Internet site of a third party involved in administering the
Plan, the delivery of the document via email, or any other means of electronic
delivery specified by the Company. If the attempted electronic delivery of such
documents fails, the Participant will be provided with a paper copy of the
documents. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents that were delivered electronically at no
cost to him or her by contacting the Company by telephone or in writing. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Participant has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents.
(e)The Participant may deliver any documents related to the Plan or these RSUs
to the Company by e-mail or any other means of electronic delivery approved by
the Administrator, but he or she must provide the Company or any designated
third party administrator with a paper copy of any documents if his or her
attempted electronic delivery of such documents fails.
(f)The Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive, and final. No member of the Administrator will be personally liable
for any such decisions or interpretations.
(g)The Participant agrees that the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended, or
terminated by the Company at any time, to the extent permitted by the Plan.
(h)The Participant agrees that the grant of these RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of restricted stock units or benefits in lieu of restricted stock units,
even if restricted stock units have been granted in the past.
(i)The Participant agrees that any decisions regarding future Awards will be in
the Company’s sole discretion.
(j)The Participant agrees that he or she is voluntarily participating in the
Plan.
-6-

--------------------------------------------------------------------------------



(k)The Participant agrees that these RSUs and any Shares acquired under these
RSUs are not intended to replace any pension rights or compensation.
(l)The Participant agrees that these RSUs, any Shares acquired under these RSUs,
and their income and value are not part of normal or expected compensation for
any purpose, including for calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits, or similar
payments.
(m)The Participant agrees that the future value of the Shares underlying these
RSUs is unknown, indeterminable, and cannot be predicted with certainty.
(n)The Participant agrees that, for purposes of these RSUs, his or her
engagement as a Service Provider is terminated as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator.
(o)The Participant agrees that any right to vest in these RSUs will be extended
by any notice period (e.g., the period that he or she is a Service Provider
would include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws (including common law, if
applicable) in the jurisdiction where he or she is a Service Provider or by his
or her service agreement or employment agreement, if any) and the Termination of
Status Date will not occur until the end of such period, unless otherwise
expressly provided in this Agreement or determined by the Administrator or
required by Applicable Law.
(p)The Participant agrees that the Administrator has the exclusive discretion to
determine when he or she is no longer actively providing services for purposes
of these RSUs (including whether he or she is still considered to be providing
services while on a leave of absence).
(q)The Participant agrees that no member of the Company Group is liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of these RSUs or of any
amounts due to him or her from the payment of these RSUs or the subsequent sale
of any Shares acquired upon such payment.
(r)The Participant has read and agrees to the Data Privacy provisions of Section
11 of this Agreement.
(s)The Participant agrees that he or she has no claim or entitlement to
compensation or damages from any forfeiture of these RSUs resulting from the
termination of his or her status as a Service Provider (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where he or she is a Service Provider or the terms of
his or her service agreement, if any), and in consideration of the grant of
these RSUs to which he or she is otherwise not entitled, he or she irrevocably
agrees never to institute any claim against the Company or any member of the
Company Group, waives his or
-7-

--------------------------------------------------------------------------------



her ability (if any) to bring any such claim, and releases the Company and all
members of the Company Group from any such claim. If any such claim is
nevertheless allowed by a court of competent jurisdiction, then the
Participant’s participation in the Plan constitutes his or her irrevocable
agreement to not pursue such claim and to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
11.Data Privacy.
(a)The Participant voluntarily consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
Agreement and any other Award materials (“Data”) by and among, as applicable,
the Employer(s), the Company and any member of the Company Group for the
exclusive purpose of implementing, administering, and managing his or her
participation in the Plan.
(b)The Participant understands that the Company and the Employer(s) may hold
certain personal information about him or her, including, but not limited to,
his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all equity
awards or any other entitlement to stock awarded, canceled, exercised, vested,
unvested or outstanding in his or her favor, for the exclusive purpose of
implementing, administering, and managing the Plan.
(c)The Participant understands that Data will be transferred to one or more
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration, and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than his or her
country. The Participant understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing his or her participation in the
Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that if he or she resides in certain
jurisdictions outside the United States, to the extent required by Applicable
Laws, he or she may, at any time, request access to Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents given by accepting these
RSUs, in any case without cost, by contacting in writing his or her local human
resources representative. Further, the Participant understands that he or she is
providing these consents on a purely voluntary basis. If the Participant does
not consent or if he or she later seeks to revoke his or her consent, his or her
engagement as a Service Provider with the Employer(s) will not be adversely
affected; the only consequence of refusing or withdrawing his or her consent is
that the Company will not be able to grant him or her awards under the Plan or
administer or maintain
-8-

--------------------------------------------------------------------------------



awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan
(including the right to retain these RSUs). The Participant understands that he
or she may contact his or her local human resources representative for more
information on the consequences of his or her refusal to consent or withdrawal
of consent.
12.Miscellaneous.
(a)Address for Notices. Any notice to be given to the Company under the terms of
this Agreement must be addressed to the Company at MedAvail Holdings, Inc., 6665
Millcreek Dr. Unit 1, Mississauga ON Canada L5N 5M4, until the Company
designates another address in writing.
(b)Non-Transferability of RSUs. These RSUs may not be transferred other than by
will or the laws of descent or distribution.
(c)Binding Agreement. If any RSUs are transferred, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors, and assigns of the parties to this Agreement.
(d)Additional Conditions to Issuance of Stock. If the Company determines that
the listing, registration, qualification, or rule compliance of the Common Stock
on any securities exchange or under any state, federal, or foreign law or the
tax code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), the Company will try to meet
the requirements of any such state, federal, or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange, but the Shares will not be issued until such
conditions have been met in a manner acceptable to the Company.
(e)Captions. Captions provided in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
(f)Agreement Severable. If any provision of this Agreement is held invalid or
unenforceable, that provision will be severed from the remaining provisions of
this Agreement and the invalidity or unenforceability will have no effect on the
remainder of the Agreement.
(g)Non-U.S. Appendix. These RSUs are subject to any special terms and conditions
set forth in any appendix to this Agreement for the Participant’s country (the
“Appendix”). If the Participant relocates to a country included in the Appendix,
the special terms and conditions for that country will apply to him or her to
the extent the Company determines that applying such terms and conditions is
necessary or advisable for legal or administrative reasons.
(h)Choice of Law; Choice of Forum. The Plan, this Agreement, these RSUs, and all
determinations made and actions taken under the Plan, to the extent not
otherwise governed by the laws of the United States, will be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that
-9-

--------------------------------------------------------------------------------



arises under the Plan, the Participant's acceptance of these RSUs is his or her
consent to the jurisdiction of the State of Delaware and his or her agreement
that any such litigation will be conducted in the Delaware Court of Chancery or
the federal courts for the United States for the District of Delaware and no
other courts, regardless of where he or she is performing services.
(i)Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. The
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Code Section 409A, to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection with these RSUs,
or to comply with other Applicable Laws.
(j)Waiver. The Participant acknowledges that a waiver by the Company of a breach
of any provision of this Agreement will not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach of this
Agreement by him or her.
-10-


--------------------------------------------------------------------------------



EXHIBIT B
APPENDIX TO RESTRICTED STOCK UNIT AGREEMENT
Terms and Conditions
This Appendix to Restricted Stock Unit Agreement (the “Appendix”) includes
additional terms and conditions that govern these RSUs granted to the
Participant under the Plan if he or she resides in one of the countries listed
below on the Grant Date or he or she moves to one of the listed countries.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other Applicable Laws in effect in the respective countries as of
[DATE]. Such Applicable Laws are often complex and change frequently. As a
result, the Company strongly recommends that the Participant not rely on the
information in this Appendix as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Participant sells Shares acquired under the Plan.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure him or her of a particular result. The Participant is
advised to seek appropriate professional advice as to how the Applicable Laws in
his or her country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after these
RSUs are granted, or is considered a resident of another country for local law
purposes, the information in this Appendix may not apply to him or her, and the
Administrator will determine to what extent the terms and conditions in this
Appendix apply.
Countries
[INSERT COUNTRY SPECIFIC PROVISIONS]

